People v Weberman (2020 NY Slip Op 03039)





People v Weberman


2020 NY Slip Op 03039


Decided on May 27, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
MARK C. DILLON
SHERI S. ROMAN
ROBERT J. MILLER, JJ.


2013-00972
 (Ind. No. 1589/11)

[*1]The People of the State of New York, respondent,
vNechemya Weberman, appellant.


Law Offices of Joel B. Rudin, P.C., New York, NY, for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Anthea H. Bruffee of counsel), for respondent.
Mischel & Horn, P.C., New York, NY (Richard E. Mischel of counsel), former appellate counsel.
Application by the appellant for a writ of error coram nobis to vacate, on the ground

DECISION & ORDER
of ineffective assistance of appellate counsel, a decision and order of this Court dated December 9, 2015 (People v Weberman, 134 AD3d 862), affirming a judgment of the Supreme Court, Kings County, rendered January 22, 2013.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., DILLON, ROMAN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court